                            UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                    Case No. 20-cv-954



 FARHAD AZIMA,

           Plaintiffs,                              MOTION FOR LEAVE TO SERVE
                                                     THIRD-PARTY SUBPOENAS
           v.                                           BEFORE RULE 26(f)
                                                          CONFERENCE
 NICHOLAS DEL ROSSO and VITAL
 MANAGEMENT SERVICES, INC.,

           Defendants.



       Plaintiff Farhad Azima (“Plaintiff” or “Azima”) moves this Court, pursuant to Rule

26(d)(1) of the Federal Rules of Civil Procedure, Local Rule 26.1(a), and the Court’s

inherent powers, for leave to serve limited subpoenas on six third parties and states as

follows:

       1.        Plaintiff filed a complaint against Defendants Nicholas Del Rosso and Vital

Management Services, Inc. (“Defendants”) alleging eleven causes of action that arise from

Defendants overseeing and directing the hacking of Plaintiff’s computer data and email

accounts by non-parties CyberRoot Risk Advisory Private Limited (“CyberRoot”) and

BellTroX Info Tech Services (“BellTroX”). (ECF No. 1.)

       2.        Plaintiff served the complaint on October 16, 2020. (ECF Nos. 5, 6.)

       3.        Plaintiff requests leave to serve third-party subpoenas on the following third

parties:

                 a.      Dechert LLP (Exhibit A);




           Case 1:20-cv-00954-UA-JLW Document 7 Filed 10/21/20 Page 1 of 4
               b.    KARV Communications, Inc. (Exhibit B);

               c.    Andrew Frank (Exhibit C);

               d.    Ammir Handjani (Exhibit D);

               e.    Stuart Page (Exhibit E);

               f.    Northern Technologies, Inc. (Exhibit F);

               g.    Bank of America (Exhibit G); and

               h.    Khotak Mahindra Bank (Exhibit H) (collectively, the “Third-Party
                     Subpoenas”).

      For the foregoing reasons and the reasons more thoroughly explained in the

accompanying brief, Plaintiff respectfully requests that the Court grant this Motion and

enter an Order:

      1.       Granting Plaintiff leave to issue and serve the Third-Party Subpoenas

pursuant to Rule 45 of the Federal Rules of Civil Procedure before the parties conduct a

Rule 26(f) conference.

      2.       Awarding Plaintiff such other and further relief the Court deems just and

proper.




                                            2


          Case 1:20-cv-00954-UA-JLW Document 7 Filed 10/21/20 Page 2 of 4
This, the 21st day of October, 2020.

                                   Respectfully submitted,

                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/ Ripley Rand
                                   Ripley Rand
                                   North Carolina Bar No. 22275
                                   Christopher W. Jones
                                   North Carolina Bar No. 27625
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, North Carolina 27601
                                   Phone: 919-755-2100
                                   Fax: 919-755-2150
                                   Email:        chris.jones@wbd-us.com
                                                 ripley.rand@wbd-us.com

                                   MILLER & CHEVALIER CHARTERED


                                   /s/ Kirby D. Behre
                                   Kirby D. Behre
                                   Brian Hill
                                   Tim O’Toole
                                   Ian Herbert
                                   Calvin Lee
                                   900 16th Street, NW
                                   Washington, D.C. 20006
                                   Telephone: (202) 626-5800
                                   Fax: (202) 626-5801
                                   Email: kbehre@milchev.com




                                       3


Case 1:20-cv-00954-UA-JLW Document 7 Filed 10/21/20 Page 3 of 4
                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  CASE NO. 20-CV-954


FARHAD AZIMA,

       Plaintiff,

       v.
                                                       CERTIFICATE OF SERVICE
NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

       Defendants.


       I hereby certify that I electronically filed the foregoing Motion for Leave to Serve Third-

Party Subpoenas with the Clerk of Court using the CM/ECF system and by U.S. Mail to:

       Brandon S. Neuman
       Shanahan Law Group
       128 E. Hargett St., Third Floor
       Raleigh, NC 27601

       This, the 21st day of October, 2020.

                                              WOMBLE BOND DICKINSON (US) LLP

                                              /s/ Ripley Rand
                                              Ripley Rand
                                              North Carolina State Bar No. 22275
                                              555 Fayetteville Street, Suite 1100
                                              Raleigh, NC 27601
                                              Telephone: (919) 755-8125
                                              Facsimile:     (919) 755-6752
                                              Email:         Ripley.Rand@wbd-us.com

                                              Counsel for Plaintiff




                                                 4


       Case 1:20-cv-00954-UA-JLW Document 7 Filed 10/21/20 Page 4 of 4
